Citation Nr: 0330145	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of a low back sprain.  



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from October 1996 to May 
2000.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the RO-which, in 
pertinent part, denied service connection for a right knee 
disorder and granted service connection for the residuals of 
a low back sprain and assigned an initial noncompensable 
(i.e., 0 percent) rating.

In January 2003, during the pendency of this appeal, the RO 
increased the initial rating for the residuals of the low 
back sprain to 10 percent with the same effective date as the 
prior rating.  The veteran has continued to appeal, 
requesting an even higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  And since it is possible to 
receive an initial rating higher than 10 percent for this 
disability, the mere fact that his rating has been increased 
does not abrogate his pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  He also continues to appeal for service 
connection for a right knee disorder.

Note also, however, that, although the veteran initially 
requested a personal hearing concerning his claims in 
Washington, D.C., before a Veterans Law Judge (VLJ) of the 
Board, he failed to report for his scheduled hearing in March 
2003 without good cause.  And he has not asked that his 
hearing be rescheduled.  So he effectively has withdrawn his 
hearing request.  38 C.F.R. § 20.702(d) (2003).

FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims, of whose ultimate responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all available evidence relevant to his claims was obtained.  

2.  A current right knee disorder, if extant, is not due to 
the veteran's service.  

3.  As a result of his low back sprain in service, the 
veteran complains of pain, but he only has very slight 
limitation of flexion to 80 degrees, on occasion.  

CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disorder as a 
result of an injury or disease incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).

2.  The criteria are not met for an initial rating higher 
than 10 percent for the residuals of the low back sprain.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before that date and not yet final.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this particular appeal, numerous communications from the 
RO notified the veteran of the requirements of the VCAA.  
This included specifically apprising him of the information 
and evidence the RO had or would obtain and the information 
or evidence that he must submit personally.  Quartuccio, 16 
Vet. App. at 186-87.  The RO did this in letters dated in 
October and December 2000, in February and September 2001, in 
August and November 2002, as well as in the rating decision, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC).  Additionally, the SOC included a 
boilerplate copy of VA's newly promulgated regulations 
implementing the VCAA, including 38 C.F.R. § 3.159.  

The United States Court of Appeals for the Federal Circuit 
since has invalidated VA's 30-day initial response period 
contained in VA's implementing regulation, 38 C.F.R. 
§ 3.159(b)(1), as inconsistent with the one-year notice 
period Congress established in 38 U.S.C.A.§ 5103(b)(1).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day due process period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify communication is potentially 
misleading and detrimental to veterans whose claims are 
prematurely denied short of the statutory one-year period 
provided for a response.  The Federal Circuit Court further 
found that VA's rule allowing for a two-pronged 30-day 
initial due process period, followed by an explanation that 
the claimant still had the remainder of the one-year appeal 
period to submit evidence if dissatisfied with the initial 
rating, was an unreasonable exercise of agency discretion.  



Here, though, no defective notice was given like that in the 
PVA case.  None of the above communications informed the 
veteran that he absolutely needed to respond in 30 days or 
gave that impression.  Although some communications informed 
him that he would hear from the RO in approximately 60 days, 
that is irrelevant to the concerns noted in the PVA decision.  
Also, each and every notice letter from the RO informed him 
that he should call the RO, at the toll free number provided, 
if he had any questions concerning his claims.  He apparently 
did not and never needed to.  Since the RO complied with the 
preliminary notification and duty to assist provisions of the 
VCAA, there is no potential risk of prejudicing the veteran 
by going ahead and deciding his appeal without remanding his 
case to the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Right Knee

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For any disease 
initially diagnosed after discharge, all the evidence, 
including that pertinent to service, must establish that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a claimant 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need 
not be diagnosed during the presumptive period but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable medical and lay evidence, 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b).  Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. Brown, 
7 Vet. App. 260, 266 (1994).

The Board must also assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  See, 
generally, Prejean v. West, 13 Vet. App. 444 (2000).  



The Board cannot base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran's service medical records indicate that his right 
knee symptoms were only occasionally manifested while he was 
in the military, and not at all during his evaluation for 
separation from service.  He fell while playing soccer in 
March 1997.  He denied pain at that time, and he stated the 
knee was "just sore" when he initially sought treatment.  
There also was no instability or ligament laxity on objective 
examination.  The diagnosis was contusions and abrasions.  In 
April 1997, he complained of knee pain when kneeling, as well 
as "vibration" about the kneecap area.  Objectively, there 
was full range of motion, no locking, negative Drawer and 
McMurray's signs (for instability, etc.), and no edema or 
deformity.  He again was assessed with a contusion of his 
right knee, with no sequela, i.e., residuals.  He was given a 
temporary limited duty profile, requiring no running or 
jumping, and advised that he could perform the rest of 
physical training (PT) at his own pace.  That lasted for 
approximately 2 weeks.  When subsequently examined in June 
1997, while still in service, his lower extremities were 
clinically evaluated as normal.  The examiner indicated that 
there were no defects or diagnoses.  The veteran again was 
examined in February 2000, just prior to his discharge from 
the military.  And just as previously, his lower extremities 
were clinically evaluated as normal.  He reported a history 
of a right knee injury, after which he said his knee was 
stiff for 2 to 3 weeks, and that "no other exams were done 
besides the normal checks."  He also indicated that he did 
not have a trick or locked knee at that time.  His service in 
the military ended in May 2000.

Later that year, in October 2000, the veteran underwent a VA 
examination.  It was negative for any right knee pathology.  
In August 2001, he injured his right knee moving furniture.  
In October 2001, VA outpatient treatment records show that he 
again was seen for right knee complaints that were not 
resolving.  Also in October 2001, he underwent surgery on his 
right knee at a VA hospital involving a partial medical 
meniscectomy and chondroplasty of the medial femoral condyle.

Admittedly, the veteran had complaints referable to his right 
knee in service, after sustaining an injury.  But there was 
no evidence of a chronic right knee disability during 
service, or even during the one-year presumptive period after 
service.  See 38 C.F.R. §§ 3.307, 3.309, 4.71a (Diagnostic 
Codes 5003, 5010).  By all accounts, his right knee symptoms 
resolved while still in service without chronic residuals-
certainly by the time of his discharge.  Thus, any symptoms 
he had in service as a result of that injury were merely 
acute and transitory.  

Although the veteran contends that he has had continuity of 
symptomatology since service-and, in particular, right knee 
pain and swelling, the medical and other evidence of record 
indicates that he did not experience a recurrence of his 
symptoms until reinjuring his right knee after service while 
moving furniture.  And that unfortunate incident was 
unrelated to his service in the military, including the prior 
injury that he had sustained in service.

The veteran does not have the necessary medical training 
and/or expertise to give a probative opinion on the cause of 
his current right knee symptoms.  See, e.g., Espiritu v. 
Derwinski, 2 Vet App 492 (1992).  He also does not have the 
medical competence to etiologically link any symptoms he may 
have experienced since service to his current disability.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Bear mind there were no objective clinical findings of a 
current right knee disorder when initially examined by VA 
after service in October 2000.  In fact, there is no record 
of symptoms or treatment from the time of discharge from 
service until the August 20, 2001, clinical consultation the 
day after the injury from moving furniture.  The election to 
seek treatment at that time, as opposed to prior to that, 
seems more than a mere coincidence, especially since the 
veteran eventually had to undergo surgery.  That, alone, 
speaks to the severity of the intercurrent injury he 
sustained after service.  It stands to reason then, had he 
already been experiencing persistent problems with is right 
knee prior to that intercurrent injury, as he alleges, then 
there would at least be some objective indication of this.  
There is not, however.  So it is questionable whether he even 
currently has a right knee disorder, much less one related to 
the injury he earlier sustained in service.

The veteran complains that, had an MRI been performed in 
service, his right knee disorder would have been detected 
earlier.  However, an MRI was not performed even after his 
August 2001 injury.  The records concerning the treatment he 
received in the immediate aftermath of that intercurrent 
injury show that his McMurrays's sign was negative, that 
there was no medical cruciate ligament laxity, and that the 
examiner ordered an X-ray, crutches, and knee immobilization.  
Only after his symptoms of knee pain and effusion had been 
continuous for two months, and after the objective 
examination in October 2001 revealed medial joint line 
tenderness, pain, and a positive McMurray's test, was an MRI 
ordered as clinically indicated by the VA examiner.  But 
irrespective of that, merely arguing what doctors in service, 
in the veteran's opinion, should have done from a diagnostic 
standpoint does not address the specific legal requirements 
for establishing his entitlement to service connection.  This 
only amounts to his personal disagreement with medical 
protocol.  And as indicated in the Espiritu decision, his 
complaints concerning this have little to no probative 
weight.

In this case, then, the lapse in time from the initial 
manifestations of symptoms in service to the time of their 
recurrence, and only then after an intercurrent injury that 
required surgery to correct, preponderates against the 
veteran's claim that he has a current right knee disorder due 
to that injury in service.  38 C.F.R. § 3.307(c); Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  And as the preponderance 
of the evidence is against his claim, the benefit of the 
doubt rule is inapplicable, and his claim must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  



III.  Low Back (Lumbosacral Spine) Sprain

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  And as alluded to earlier, when, 
as here, he timely appealed the rating initially assigned for 
his disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context.  This, in turn, includes determining whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Compare and contrast with the holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), where the court indicated the most 
recent level of functional impairment is of primary 
importance.

Disabilities of the spine are evaluated pursuant to the 
criteria found in Diagnostic Codes 5285 through 5295 of the 
Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a 20 
percent is warranted if the veteran has moderate limitation 
of lumbar spine motion (Diagnostic Code (DC) 5292); moderate 
intervertebral disc syndrome with recurring attacks (DC 
5293); or a lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position (DC 5295).  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  
The use of terminology such as "moderate" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran's service medical records reveal that he was 
treated repeatedly in service for low back pain.  On 
examination in February 2000, his spine was clinically 
evaluated as normal, although the examiner noted the 
veteran's history of spondyloly[sis] (partially illegible) at 
L3 -L4 in 1997.  The veteran did indicate that he had 
recurrent back pain in service.  

The report of the October 2000 VA examination shows the 
veteran's range of motion of his lumbar spine on forward 
flexion was only very slightly limited to 80 degrees, due to 
his pain.  And there was no tenderness noted by the examiner.  
Also, the reflexes and straight leg raising tests were 
negative, bilaterally.  As for the other directions tested, 
the range of motion for extension and rotation (bilaterally) 
was to 35 degrees; lateral flexion was to 40 degrees 
(bilaterally).  Movement in all of those directions was 
without pain.  As well, there were no additional limiting 
factors like weakness, instability or lack of endurance.  X-
ray examination of the lumbar spine was normal, too.  The 
examiner diagnosed chronic lumbosacral spine strain, with the 
subjective factor of pain in the lower back, and objective 
factors including reduced flexion of the lumbosacral spine, 
with normal x-rays.  

The results of that VA examination do not support an initial 
rating higher than 10 percent for the veteran's low back 
disability.  He has, at most, no more than slight limitation 
of motion, as opposed to the moderate limitation of lumbar 
spine motion required for a higher rating under DC 5292.  And 
this is true even considering the extent of his pain.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59.

It is equally true the veteran does not have sufficient 
limitation of motion in his low back (thoracolumbar spine) to 
warrant a rating higher than 10 percent applying the new 
general rating formula criteria for diseases and injuries of 
the spine, which recently became effective on September 26, 
2003.  This is because he has forward flexion of greater than 
60 degrees but not greater than 85 degrees (i.e., his is to 
80 degrees) or combined range of motion greater than 120 
degrees but not greater than 235 degrees (actually, his is 
significantly more, totaling 265 degrees = 80 + 35 + 35 + 35 
+ 40 + 40).

There has never been any mention of intervertebral disc 
syndrome (IVDS), meaning disc disease, much less to a 
moderate degree with recurring attacks.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2001).  This, in turn, means that neither 
the former nor even the revised provisions for rating IVDS 
apply.  The new criteria, incidentally, became effective on 
September 23, 2002; DC 5293 is now 5243.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002).  And they consider such factors as the  
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

An incapacitating episode is a period of acute signs and 
symptoms due to the IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from the IVDS 
that are present constantly, or nearly so.  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic Diagnostic Codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic Diagnostic Codes.  67 Fed. Reg. 
54345, 54349 (Aug. 22, 2002).  



A 20 percent rating under the revised criteria for IVDS 
requires incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  Whereas a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Here, though, as mentioned, the veteran does not even have 
IVDS, much less to the extent required for a rating higher 
than 10 percent.

There also is no objective clinical indication of muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  So a higher 
rating (of 20 percent, etc.) is not warranted DC 5295 either.  
And his current 10 percent rating under this code is, itself, 
an acknowledgment that he will experience "characteristic 
pain on motion."  So that, alone, is insufficient to assign 
a rating higher than this.

Even the more recent clinical findings, from the evaluation 
in December 2002, do not support a rating higher than 10 
percent.  The veteran's posture and gait were normal.  There 
was no radiation of pain on movement, muscle spasm, or 
tenderness.  Straight leg raising was again negative on both 
sides, and there were no signs of radiculopathy.  His range 
of motion was essentially identical to that noted during his 
earlier VA examination in October 2000, except even better as 
he had full forward flexion to 90 degrees (as opposed to the 
earlier 80 degrees).  The VA examiner also determined there 
were no DeLuca issues, no ankylosis, and that motor function 
was normal.  Sensory examination was normal, too, and knee 
and ankle reflexes were 2+.  The x-ray examination of the 
lumbosacral spine revealed no fracture or bony destruction.  
The disc spaces and facet joints were normal.  The conclusion 
was that the veteran had a normal lumbosacral spine.  

Thus, a rating greater than 20 percent is also not warranted 
by the evidence.  There are no residuals of a vertebral 
fracture without cord involvement, with abnormal mobility 
requiring a neck brace (DC 5285); complete bony fixation 
(ankylosis) of the spine (DC 5286); ankylosis of the lumbar 
spine (DC 5289); severe limitation of lumbar spine motion (DC 
5292); severe intervertebral disc syndrome with recurring 
attacks with intermittent relief (DC 5293), or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (DC 5293); or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).  38 C.F.R. 
§ 4.71a.  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application, and the claim must be denied.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a right knee disability 
is denied.  

The claim for an initial rating higher 10 percent for 
residuals of a lumbosacral strain is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



